DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: PRESSURE SENSORS HAVING A HERMETICALLY SEALED COMPONENT COMPARTMENT WITHIN A PRESSURE SENSOR HOUSING AND METHODS OF MANUFACTURING THEREOF

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “mating surface 25” as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5, 10-13, 19 & 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jacob et el (US 20170038272 A1).
In regards to claim 1, Jacob et al teaches a pressure sensor (100) for determining a pressure of a fluid (where the fluid can enter the cavity (260) via the pressure supply opening 114C; Paragraph 0026), the pressure sensor (100) comprising 
In regards to claim 2, Jacob et al teaches wherein the sensing element (120) is in a stacked relationship with respect to the processor (130) (Paragraph 0031; Figure 2).
In regards to claim 4, Jacob et al teaches wherein the diaphragm (116) is configured to be in contact on a first surface with the hermetically sealed component 
In regards to claim 5, Jacob et al teaches wherein the processor (130) is mounted directly to the header (112) (Paragraph 0031; Figure 2).
In regards to claim 10, Jacob et al teaches a pressure sensor (100) for determining a pressure of a fluid (where the fluid can enter the cavity (260) via the pressure supply opening 114C; Paragraph 0026), the pressure sensor (100) comprising a housing (114, i.e. first housing structure), the housing (114) having a diaphragm (116) fixedly attached at a first end and having a second end (Paragraphs 0026 & 0027), wherein the second end has a mating surface that defines a recess (260, i.e. cavity) (Paragraph 0026), wherein the housing (114) defines a component compartment (115, i.e. hermetic housing) (Paragraph 0025); a header (112, i.e. second housing structure) comprising an exterior header member having a first cross-sectional diameter and interior header member having a second cross-sectional diameter (wherein the exterior and interior of the header (112) are seen in Figure 2), wherein the interior header member is sized to be inserted into the recess (260) and the exterior header member is sized to mate with the mating surface such that the header (112) hermetically seals the component compartment (115) (Paragraph 0031); a sensing element (120) disposed within the component compartment (115); and a processor (130) disposed within the component compartment (115) (Paragraph 0028; Figure 2).
In regards to claim 11, Jacob et al teaches wherein the diaphragm (116) and the header (112) sealably enclose the component compartment (115) to create a hermetically sealed component compartment (wherein the hermetically sealed 
In regards to claim 12, Jacob et al teaches wherein the sensing element (120) is mounted directly to the processor (130) and the processor (130) is mounted directly to the interior header member of the header (112) (Paragraph 0031).
In regards to claim 13, Jacob et al teaches wherein the processor (130) and the sensing element (120) are mounted directly to the interior header member of the header (112) (Paragraph 0031).
In regards to claim 19, Jacob et al teaches wherein the header (112) includes three or more header pins (150) configured to transmit an electrical signal between an interior and an exterior of the component compartment (115) (Paragraph 0031; Figure 1), and the processor (130) is in communication with at least one of the three or more header pins (150) (wherein the electrical communication is conducted via bonding wires (113) as seen in Figure 1; Paragraph 0033).
In regards to claim 20, Jacob et al teaches a method of determining the pressure of a fluid (Paragraph 0026), the method comprising: receiving an original pressure of a sealed component compartment from a sensing element (120); receiving an altered pressure of the sealed component compartment (115, i.e. hermetic housing) from the sensing element (120); determining, via a processor (130), the pressure of the fluid based on a comparison between the altered pressure and the original pressure (i.e. calibration and internal fault detection) (Paragraph 0031), wherein the processor (130) and the sensing element (120) are disposed in the sealed component compartment (115) that is defined by a pressure sensor housing (114, i.e. first housing structure) .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 6, 7 & 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Jacob et el (US 20170038272 A1) in view of Haeussermann et al (US 20200386643 A1).
In regards to claim 3, Jacob et al teaches the claimed invention except for a pressure sensor further comprising the hermetically sealed component compartment is filled with a liquid.
Haeussermann et al teaches a pressure sensor (10) having a sealed component compartment (30, i.e. sensing housing) being filled with a liquid (i.e. oil filling) (Paragraph 0047; Figure 3).  It would have been obvious to one having skill in the art before the effective filing date of the invention being made to provide a compartment being filled with a liquid as taught by Haeussermann et al into the pressure sensor of 
In regards to claims 6 & 14, Jacob et al teaches the claimed invention except for a pressure sensor further comprising a ceramic plate or a printed circuit board directly mounted to the header wherein the processor is directly mounted to the ceramic plate or the printed circuit board.
Haeussermann et al teaches a pressure sensor (10) further comprising a ceramic plate (14, i.e. ceramic substate) directly mounted to the header wherein the processor (24, i.e. signal processing element) is directed mounted to the ceramic plate (14) or the printed circuit board (24) (Paragraphs 0038 & 0049).  It would have been obvious to one having skill in the art before the effective filing date of the invention being made to provide a ceramic plate as taught by Haeussermann et al into the pressure sensor of Jacob et al for the purpose of increasing advantage of thermal and mechanical decoupling (Paragraph 0051; Haeussermann et al).

In regards to claims 7 & 16, Jacob et al teaches the claimed invention except for a pressure sensor further comprising a protective cap configured to be attached to the first end of the pressure sensor wherein the protective cap has at least one opening allowing the fluid to reach the diaphragm.
Haeussermann et al teaches a pressure sensor (10) further comprising a protective cap (48, i.e. protective housing) configured to be attached to the first end of the pressure sensor (10), wherein the protective cap (48) has at least one opening allowing the fluid to reach the diaphragm (32).  It would have been obvious to one 

In regards to claim 15, Jacob et al teaches the claimed invention except for further comprising a ceramic plate directly mounted to the interior header member of the header, wherein the sensing element is mounted directly to the processor and the processor is mounted directly to the ceramic plate.
Haeussermann et al teaches a pressure sensor (10) further comprising a ceramic plate (14, i.e. ceramic substate) directly mounted to the header wherein the processor (24, i.e. signal processing element) is directed mounted to the ceramic plate (14) or the printed circuit board (24) (Paragraphs 0038 & 0049).  It would have been obvious to one having skill in the art before the effective filing date of the invention being made to provide a ceramic plate as taught by Haeussermann et al into the pressure sensor of Jacob et al for the purpose of increasing advantage of thermal and mechanical decoupling (Paragraph 0051; Haeussermann et al).

Claims 9 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jacob et el (US 20170038272 A1) in view of Wagner et al (US 20150247776 A1).
In regards to claims 9 & 18, Jacob et al teaches the claimed invention except for a pressure sensor further comprising wherein the sensing element and the processor have a substantially similar coefficient of thermal expansion.
.

Allowable Subject Matter
Claims 8 & 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
In the Examiner’s opinion in regards to claims 8 & 17, Jacob et al teaches a pressure sensor (100) for determining a pressure of a fluid (where the fluid can enter the cavity (260) via the pressure supply opening 114C; Paragraph 0026), the pressure sensor (100) comprising a pressure sensor housing (114, i.e. first housing structure) sealably attached to a diaphragm (116, i.e. membrane part) at a first end of the pressure sensor housing (114) (Paragraphs 0026 & 0027); a header (112, i.e. second housing structure) at a second end of the pressure sensor housing (114) the header (112) with a lip configured to engageably fit with the second end of the pressure sensor 
However Jacob et al does not teach the structural limitations of a pressure sensor for determining a pressure of a fluid further comprising the diaphragm being configured to deflect in one direction or another based on a difference in pressure between the hermetically sealed component compartment and the fluid to be measured wherein the deflection of the diaphragm alters an original pressure of the hermetically sealed component compartment wherein the sensing element is configured to measure the altered pressure of the hermetically sealed component compartment based on the deflection of the diaphragm in combination with the remaining limitations of independent claims 1 & 10 upon overcoming rejections under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Takimoto (US 20190285496 A1) - The present invention relates to a pressure sensor including a substrate supported by input-output terminals.
Habibi et al (US 20140033824 A1) - The present invention relates to a pressure detection module, and a pressure sensor device having a pressure detection module.
Weise (US 20040007073 A1) - This invention relates generally to pressure transducers and more particularly to such transducers using strain gauge technology for sensing pressure change to produce an electrical signal related to such change and employing electronics for processing and amplifying the signal.
DiPaola (US 6672170 B1) - This invention relates generally to pressure transducers and more particularly to such transducers using strain gauge technology for sensing pressure change to produce an electrical signal related to such change and employing electronics for processing and amplifying the signal.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE L JENKINS whose telephone number is (571)272-2179. The examiner can normally be reached M-F 7-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER MACCHIAROLO can be reached on 5712722375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856                                                                                                                                                                                                        

/J.L.J/Examiner, Art Unit 2856